Title: To Benjamin Franklin from Chaumont: Three Memoirs, [1778?]
From: Chaumont
To: Franklin, Benjamin

 
I.
Liquidation des dettes de L’amerique
emprunt Cent millions
interest du dit emprunt quatre millions
Les 13 provinces Reserveront Chascunes dans leur Continent Cent milles acres de forest sur lesquels il y aura Cent Pieds d’arbres propres a la Construction des vaisseaux, sur Chasque acre.
Ces forest seront Choisies a la proximité des Rivieres Navigables.
Elles seront Exploités par les Nouveaux Colons qui seront tenus d’abattre le Bois et de L’ecarir moyenant 5 s. par pied Cube.
Les frais de transport seront fixés a 10 s. par pied Cube.
Le prix de Chasque pied Cube sur les ports de mer de L’amerique sera fixé a 1 l.t. 10 s.
Si Chasque Province peut mettre en Chantier annuellement un million de Pieds Cubes de Bois, elle fournira 750,000 l.t. et Les 13 provinces 9.750.000.
La Liberation totale s’operera en moins de 15 années en Capital et interest.
Cette Liquidation amenera a la Construction de 400 Navires Marchands.
La Rareté des Bois en europe garentit La Consommation de ces Bois d’amerique.
Chasque pied d’arbre doit produire 60 pieds Cubes.

On trouvera dans la Reserve de Ces Cent milles acres de forest Les moyens d’un Nouvel emprunt et les Ressources Continuelles d’unne Marine florissante.
 
Notations in Different Hands: Liquidation of Debts / Miscellaneous Papers
 
II.
Le discredit termine les guerres. La Nation a qui le Credit Reste acquiere la domination sur L’autre.
Les americains faisoient payer aux anglais les aprovisionements qu’ils tiroient d’europe, le discredit des anglais s’affaiblissoit alors Journellement. On a desarmé en europe les americains, ils perdent leur Credit et par Consequent leurs Ressources, d’ou il faut Conclure quils accepteront la paix s’ils ne sont pas secourus efficacement.
 
Endorsed: Thought of Mr C.
 
III.
Moyens de déconcerter le projet des Anglais de rentrer dans la puissance de Lamérique Septentrionale, par le discrédit du papier Monnoye.
La France fera le pret de quinze Millions à L’amerique, en lui cédant cette somme dans la création des rentes viagéres qu’elle vient de faire. Cette cession sera envoyée à L’amérique, où on fera la vente de ces rentes viagéres


Le 1r
Million sera peut être vendu
dix pour un, en papier Monnoye.


Le 2e.
  Million
neuf pour un


Le 3e.
  Million
huit pour un


Le 4e.
  Million
sept pour un



Le 5e.
  Million
six pour un


Le 6e.
  Million
cinq pour un


Le 7e.
  Million
quatre pour un


Le 8e.
  Million
trois pour un


Le 9e.
  Million
deux pour un


Le 10e.
  Million
  au pair   




55 Millions;




3,300,000 l.t. de




rentes éteints


  

Le 11e
}
  serviront à payer les arréragespendant cinq ans.


  12e


  13e


  14e


  15e.

  
  

Bénéfice pour l’amerique, trois Millions trois cent Mille

    
  Livres par an, de rente, pendant 5 ans
      
16,500,000


Extinction de capital

  55,000,000




  71,500,000

  
  

Devra la France 15,000,000. en capital
}
  18,750,000


3,750,000. en interest


  
  

  Bénéfice Net, sans qu’il en coute à la 
}
  52,750,000

    
      france et à Lamerique.
    

Il y auroit de plus en Benefice, l’extinction de ces rentes pendant les cinq années.
Ce Bénéfice pourroit être reservé par la France comme faisant masse de la Totalité de son Emprunt.
L’Amérique rembourseroit à la France ces 18,750,000 l.t. au bout de Cinq ans, en France ou en Amérique, à son option, il est à présumer qu’elle préféreroit le payement à L’amérique pour y payer les tabacs pour la ferme generale.
Le grand mérite de cette operation, seroit de mettre au pair le papier du Congrès, et alors les Anglais perdant l’espoir des divisions internes, désireroient plus ardemment la paix.
Ce prêt de la France à L’amérique, n’ayant son exécution qu’au continent de L’amérique, n’ôtera rien des capitaux d’Europe qui seront portés au Trésor Royal de France, et par conséquent cette somme peut être additionnelle à celle de L’Edit, sans aucun inconvénient./.
 
Endorsed: Mr C’s Project for sinking the Paper Money.
